 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
      FLOYD FOSTER Jr.,                             Case No. 1:19-cv-00573-LJO-JLT (PC)
11
                         Plaintiff,                 ORDER ADOPTING FINDINGS AND
12                                                  RECOMMENDATIONS; DENYING
             v.                                     PLAINTIFF’S MOTION TO PROCEED IN
13                                                  FORMA PAUPERIS; AND ORDERING
      DIVISION OF ADULT PAROLE                      PLAINTIFF TO PAY THE FILING FEE
14    OPERATIONS, et al.,
                                                    (Docs. 2, 5)
15                       Defendants.

16

17          Plaintiff filed a motion to proceed in forma pauperis along with this civil rights action
18   pursuant to 42 U.S.C. ' 1983. The matter was referred to a United States Magistrate Judge
19   pursuant to 28 U.S.C. ' 636(b)(1)(B) and Local Rule 302.

20          On May 7, 2019, the Magistrate Judge issued Findings and Recommendations to deny

21   Plaintiff’s application to proceed in forma pauperis based on his untrue poverty allegation. (Doc.

22   5.) The Findings and Recommendations were served on Plaintiff on that same date and allowed

23   for objections to be filed within twenty-one days. (Id.) In his objections, Plaintiff argues that,

24   though he has no dependents, he has medical needs which the jail does not provide for such that

25   funds to make canteen purchases ensure his life and health are not jeopardized. (Doc. 7.)

26   Plaintiff states that, family members gave him that money and that he had to use it to buy “dietary

27   and medicinal items related to his diabetic condition” that can only be purchased through the

28   canteen at “exorbitant prices.” (Id.) However, the entity incarcerating Plaintiff is required to


                                                       1
 1   provide for his medical and related dietary needs which does not justify Plaintiff spending his

 2   money on canteen purchases over paying the filing fee for this action. If Plaintiff’s needs are not

 3   met, he has recourse via the inmate appeals process and ultimately the courts. Finally, the Court

 4   is not required and declines Plaintiff’s invitation to consider the average monthly balance of his

 5   account for the entire time that Plaintiff has been incarcerated. For purposes of Plaintiff’s ability

 6   to pay the filing fee for this action, only the six months before he filed this action need be, and

 7   have been, considered.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 9   de novo review of this case. The Court is unable to find basis in Plaintiff’s objections to override

10   the magistrate judge’s findings that Plaintiff had sufficient funds at his disposal, which he spent

11   elsewhere in the six months prior to filing this action, to warrant denying his in forma pauperis

12   application. Having carefully reviewed the entire file, the Court finds the Findings and

13   Recommendations to be supported by the record and by proper analysis.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1.      the Findings and Recommendations, issued on May 7, 2019 (Doc. 5), are adopted

16                  in full;

17          2.      Plaintiff’s application to proceed in forma pauperis, filed on April 30, 2019 (Doc.

18                  2), is DENIED;

19          3.      within 21 days of the date of service of this order, Plaintiff is required to pay in

20                  full the $400.00 filing fee for this action; and
            4.      Plaintiff’s failure to comply with this order shall result in the dismissal of this
21
                    action without prejudice.
22

23
     IT IS SO ORDERED.
24
        Dated:     May 22, 2019                              /s/ Lawrence J. O’Neill _____
25                                                  UNITED STATES CHIEF DISTRICT JUDGE
26
27

28


                                                       2
